— Order and judgment (one paper), Supreme Court, New York County (Ira Gammerman, J.), entered April 17, 1989, which, inter alla, denied plaintiff’s motion seeking sanctions against defendant Touche Ross & Co. and disqualification of Shea & Gould as its counsel, unanimously affirmed, without costs, and without prejudice to a further application to disqualify Shea & Gould in the event Leon P. Gold is called as a witness or other events ensue warranting such an application.
We deem the conditions imposed by the IAS court on the proposed merger to be adequate and agree that the striking of Touche Ross’ answer would be too drastic a sanction under the circumstances. There is also no basis, at this point in the litigation, for disqualifying Touche Ross’ counsel. We affirm, therefore, without prejudice to a further application to disqualify counsel if subsequent events so warrant. Concur— Kupferman, J. P., Ross, Asch, Kassal and Rubin, JJ.